Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 1 of 11                  PageID #: 982



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


UNITED STATES OF AMERICA,                         )
                                                  )
vs.                                               )      DOCKET NO. 2:18-cr-122-JDL
                                                  )
MAURICE DIGGINS                                   )


        MOTION IN LIMINE TO EXCLUDE or LIMIT TATTOO EVIDENCE
       INCLUDING TESTIMONY OR PROPOSED GOVERNMENT EXPERT
      CHRISTOPHER MAGYARICS AND INCORPORATED MEMORANDUM


I.     Overview

       Maurice Diggins has a lot of tattoos. Most are innocuous, but several are prejudicial

in the context of the current charges. The defense asks the court to exclude any reference or

evidence about Diggins’ tattoos in the government’s opening or case in chief. Of concern to

the defense are tattoos of swastikas, “SS” lightning bolts, “Dirty White Boys,” “DWB,” and

a bottle shape1 with fourteen words2 inside it. The government has retained Christopher

Magyarics of the Anti-Defamation League to offer proposed “expert” testimony on Diggins’

tattoos and Mr. Magyarics opinions on racial beliefs related to these tattoos.



       1
        The bottle is styled after an Absolute vodka bottle and features the word
ABSOLUTE at the top and the word PRIDE at the bottom. The parties have discussed
how to best provide the court with images of the tattoos at issue and will make a
submission once the government has filed a response to this motion.
       2
        The fourteen words are, “we must secure the existence of our people and a future
for white children”

                                             1
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 2 of 11                PageID #: 983



II.    Charges

       Diggins is charged with conspiring to and violating 18 U.S.C. § 249(a)(1); “willfully

caus[ing] bodily injury to any person or . . . attempts to cause bodily injury to any person

because of the actual or perceived race, color, religion, or national origin of any person.”

(Emphasis added). This is a specific intent crime. “Because of” requires a showing of but-for

causality. Burrage v. United States, 134 S. Ct. 881, 889 (2014). The government must prove

beyond a reasonable doubt that Diggins’ conduct, conspiratorial or actual was directed at the

victim(s) “because of” the victims’ “actual or perceived race [or] color.” United States v.

Miller, 767 F.3d 585, 592 (2014). See Diggins Proposed Jury Instructions. There is no

question that several assaults occurred. The trial will focus on if Diggins had a role in the

assaults and if he had a role, was it motivated by the race of the victims.



III.   Relevance

       Under the Federal Rules of Evidence, “irrelevant evidence is not admissible” at trial.

Fed.R.Evid. 402. “Evidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence in

determining the action.” Fed.R.Evid. 401. Assuming evidence is relevant, Rule 403

nonetheless grants trial courts discretion to exclude that evidence “if its probative value is

substantially outweighed” by the risk of “unfair prejudice.” Fed. R. Evid. 403.




                                              2
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 3 of 11               PageID #: 984



       The government intends to offer evidence of certain Diggins’ tattoos, and have Mr.

Magyarics give opinion testimony regarding the meaning of the tattoos. The tattoos are

primarily on Diggins arms (there is one on an ankle). Video and photos from the April 14-15

time frame show Diggins was always in long sleeves and the tattoos were not visible. The

alleged victims did not know Diggins, nor did they know of his tattoos. During the incidents

Diggins did not mention the tattoos to anyone, nor were they the subject of any statement.

Diggins was dressed in “normal” clothing all night; he was not in a “uniform” a costume or

any attire that was symbolic of any organization or viewpoint. Diggins has a “normal”

hairstyle. Diggins was not wearing any clothing with words, slogans, patches or other

markings that might signal beliefs or thoughts. There is no evidence Diggins was the member

of any organization that holds racially biased views. There is no evidence of racist writings

or social media posts by Diggins. There is no evidence of social or political activism by

Diggins. Diggins wore no jewelry indicative of belonging to a racist organization. Looking

at Maurice Diggins on the night of April 14 and early morning of April 15, there is nothing

visible to anyone that would suggest Diggins held any animosity toward those of color.



       The evidence is expected to show that out of seven males assaulted, three were

Caucasian- two hockey team members on Wharf St. and a bar patron outside Silver House,

one who identifies as “Hispanic” - also a member of the hockey team; and three black men,

two outside Silver House and one at the Biddeford 7-Eleven. The charges focus on the three


                                             3
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 4 of 11                PageID #: 985



black victims alleging they were targeted due to race. Seeking to make that link, the

government is offering Diggins’ tattoos and testimony by Mr. Magyarics as “relevant”

evidence from which a jury might infer the black men were assaulted due to their race. The

tattoos are not relevant because there is nothing to suggest the tattoos have any connection

with the assaults or racially motivated the assaults.



       In United States v. Metcalf the defendant was in a bar drinking and playing pool. He

got in an argument with some other patrons, pushing a Black male. United States v. Metcalf,

881 F.3d 641, 643 (8th Cir. 2018). The bar owner intervened. Metcalf bragged to the bar

owner about how he had burned crosses at an African American family’s home, said, “I hate

f---ing n----rs,” and asked if the bar owner wanted anyone taken care of. Defendant Metcalf

showed the bar owner his swastika tattoo and repeated how he “hate[d] them f---ers.” Id.

Later that night Metcalf attacked an African American victim, kicking and stomping and

repeatedly saying “die n—er.” Id. Defendant Metcalf displayed his tattoos in conjunction

with making racial slurs and in relationship to and shortly before the assaultive conduct. On

April 14-15, 2018, Diggins never displayed or showed his tattoos during the incidents and

never discussed or made racial remarks to third parties.



       In United States v. Cannon, 750 F.3d 492 (5th Cir. 2014), the defendants were

shirtless when they approached the victim, clearly displaying their white supremacist tattoos,


                                              4
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 5 of 11                PageID #: 986



including lightning bolts and the motto of the Aryan Circle among others. Id. at 495. The

altercation was initiated by the repeated use of the word “n–er” to an African American man,

and no non-racially motivated reason could have explained the attack. Id. at 507. Again,

unlike Diggins, the Cannon defendant displayed his tattoos as part of the altercation, making

them relevant to intent.



       There is no evidence or allegation o that Diggins or Leo was part of a racist

organization, nor did Diggins mention or show his tattoos during any of the alleged attacks.

The mere existence of tattoos, with no display or mention, undermines their relevance.



IV.    Fed. R. Evid. 403

       Under Fed. R. Evid. 403, a court “may exclude relevant evidence if its probative value

is substantially outweighed by danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Evidence of the tattoos raises unfair prejudice, as the perceived

controversial beliefs expressed through the content will influence the jury despite any

admonishment or limiting instruction to consider the evidence for any reason other than to

establish motive. Allowing tattoo evidence risks Diggins’ being convicted due to the tattoos

rather than the alleged conduct charged.




                                              5
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 6 of 11                PageID #: 987



V.     Fifth Amendment Violation

       The Government’s evidence of Diggins’ tattoos comes from photographs taken at the

jail following his arrest. The Fifth Amendment protects a defendant from compelled

communications. Where the government relies on evidence of a defendant’s tattoos not as

an identifying physical characteristic, but for the ‘content of what was written, the tattoo is

testimonial. United States v. Greer, 631 F.3d 608, 612–13 (2d Cir. 2011); U.S. v. Ledbetter,

188 F.Supp 3d. 674, 681 (S.D. OH 2016). While the initial tattoo was not compelled by the

government, the photographs being offered were compelled. These were taken at the jail as

part of the booking process and Diggins’ was forced to allow the photographs to be taken.

It is only through these jail photographs that the prosecution and Mr. Magyarics are aware

of the tattoos. Ledbetter at 683. The tattoos should be excluded as compelled

self-incrimination under the Fifth Amendment.



VI.    Exclusion or Limitation of Testimony by Mr. Magyarics

       The Government has indicated their intention of called Mr. Magyarics as an expert

witness on racially motivated or “white supremacist” tattoos. Defense counsel requested

expert discovery in July 12, 2019 under rule 16(a)(1)(G). In response the government has

supplied a CV of Mr. Magyarics, notes re government interview(s) of Mr. Magyarics

(9/26/19 and 2/13/20) and a 9 page document received on 2-12-20 which while not titled




                                              6
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 7 of 11                 PageID #: 988



“report” seems to serve that purpose.3



       Magyarics testimony is not admissible under Evidence Rule 702(a) because it will not

assist the jury to understand the evidence or to determine a fact in issue. An expert is not

needed for the jury to understand testimony from lay witnesses about what occurred during

the incidents in the Old Port and the Biddeford 7-Eleven. Nor is testimony from Magyarics

needed to explain the history of the swastika. The tattoos that contain words, if admissible,

do not require Magyarics’ commentary, they speak for themselves. His testimony is also

inadmissible under Rule 702(b) because the government has not established that his opinions

are based on reliable principles and methods. While the government’s disclosures indicate

that Magyarics’ opinions are based on his “self study” and work at the Anti-Defamation

League, there remains a lack of explanation for how there is a sufficient basis for the opinion,

and how that experience is reliably applied to the facts. The dividing line between lay

opinion testimony under Rule 701 and expert opinion testimony under Rule 702 is marked

by whether the opinion is based on the witness’s specialized knowledge; whether the witness

came by the knowledge through training, education, or the other ways that a witness can

qualify to give expert testimony.




       3
        The parties have discussed how to best provide the documents for court review in
ruling on this motion and will make a submission once the Government responds to the
motion.

                                               7
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 8 of 11                PageID #: 989



       Pursuant to Rule 701, lay opinion testimony is admissible if it is “(a) rationally based

on the witness's perception; (b) helpful to clearly understanding the witness's testimony or

to determining a fact in issue; and (3) not based on scientific, technical, or otherwise

specialized knowledge within the scope of Rule 702.” Fed. R. Evid. 701. United States v.

Flores-de-Jesús, 569 F.3d 8, 20 (1st Cir. 2009). Rule 702 provides that an expert may testify

concerning “scientific, technical, or other specialized knowledge” if doing so “will help the

trier of fact to understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702.

Rule 702 requires the trial judge to “ensure that any and all scientific testimony or evidence

admitted is not only relevant, but reliable.” Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 589, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). Daubert applies to technical

and other specialized expert testimony as well as to scientific testimony. Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147-49, 119 S.Ct. 1167, 143 L.Ed.2d 238 (1999) District courts

have a continuing duty to act as vigilant gatekeepers to ensure expert testimony “rests on a

reliable foundation and is relevant to the task at hand.” Kumho at141. In making a reliability

determination, the Supreme Court has identified a variety of factors for consideration

including “whether [the methodology] can be (and has been) tested,” “whether the theory or

technique has been subject to peer review and publication,” whether there is a known rate of

error, and whether the methodology is generally accepted by the scientific community.

Daubert at 593-94, 113 S.Ct. 2786. The ultimate goal of any Daubert inquiry “is to make

certain that an expert ... employs in the courtroom the same level of intellectual rigor that



                                              8
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 9 of 11                   PageID #: 990



characterizes the practice of an expert in the relevant field.” Kumho at 152, 119 S.Ct. 1167.

An expert’s testimony needs to meet this threshold of reliability before being presented to the

jury and “tested by the adversary process – [by] competing expert testimony and active

cross-examination.” United States v. Vargas, 471 F.3d 255, 265 (1st Cir. 2006).



       Mr. Magyarics has an undergraduate degree in history and a masters in secondary

education. He has worked at the Anti-Defamation League as an Investigative Researcher

since 2005 and as a Senior Investigative Researcher since 2017. He works with law

enforcement and with anti-hate groups around the country. From his submitted CV, it appears

he has extensive experience studying domestic white supremacist and hate groups. However

there is no evidence of Diggins’ membership or involvement with any white supremacist

group. Nor is there any evidence of Diggins’ participation in any white supremacists or racist

organizations or activities before the events at issue in this case. Rather, Mr. Magyarics is

being offered to provide his thoughts on various tattoos on Diggins. Yet there is nothing

connecting Diggins’ to any of the groups Mr. Magyarics studies. Mr. Magyarics is expected

to say that the tattoos at issue are seen on people who are racist; but there is no reliable basis

to say the existence of these tattoos means someone is a racist. Nor is there any assessment

of the reliability of Mr. Magyarics’ opinions, they are anecdotal. He has no evidence of

Diggins’ thoughts at the time of getting the tattoos, he has no history or background of

Diggins getting the tattoos, he does not know for how long Diggins had the tattoos, he does



                                                9
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 10 of 11                PageID #: 991



not know anything about Diggins’ beliefs in April 2018. There is no way of measuring

reliability, accuracy, or reproducibility. Allowing Mr. Magyarics to testify as an expert about

Diggins’ tattoos as proof of Diggins’ racist motivation or proclivities undermines the purpose

of an expert witness and allows instead for a person who works for an anti-hate agency to

provide what are essentially philosophical opinions.        We ask that Mr. Magyarics be

precluded from testifying, or the court withhold ruling until the government has attempted

to lay an adequate foundation in this case including a defense voir dire opportunity.



VII.   Conclusion

       The court should preclude the introduction of the compelled photographs of Diggins’

tattoos and exclude any expert testimony about Mr. Magyarics’ opinions as to the meaning

or representations of the tattoos.


DATED: February 24, 2020
                                                   /s/ David Beneman
                                                   David Beneman, Esq.
                                                   Attorney for Maurice Diggins


Federal Defender
P.O. Box 595
Portland, ME 04112-0595
207-553-7070 ext. 101
David_Beneman@fd.org




                                              10
Case 2:18-cr-00122-JDL Document 165 Filed 02/24/20 Page 11 of 11           PageID #: 992




                            CERTIFICATE OF SERVICE

       I, David Beneman, attorney for Maurice Diggins, hereby certify that I have served,
electronically, a copy of the within “MOTION IN LIMINE TO EXCLUDE or LIMIT
TATTOO EVIDENCE INCLUDING TESTIMONY OR PROPOSED GOVERNMENT
EXPERT CHRISTOPHER MAGYARICS AND INCORPORATED
MEMORANDUM” upon Sheila Sawyer, AUSA, Timothy Visser, AUSA, Amy Fairfield,
Esq. and all other counsel of record via the ECF system.

                                                      /s/ David Beneman
                                                      David Beneman
DATE: February 24, 2020




                                           11
